Case 1:18-cv-20582-KMW Document 101 Entered on FLSD Docket 04/09/2019 Page 1 of 4



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                       CASE NO.: 1:18-cv-20582-KMW

   SILTEK GROUP, INC., a Florida corporation,
                                          )
   and SILTEK GROUP, INC., on behalf of and
                                          )
   as assignee of METRO SOUTH SENIOR      )
   APARTMENTS LIMITED PARTNERSHIP,        )
                                          )
           Plaintiff,                     )
                                          )
   v.                                     )
                                          )
   TERRACON CONSULTANTS, INC., a          )
   foreign corporation,                   )
                                          )
           Defendant.                     )
   _______________________________________)

                PLAINTIFF SILTEK GROUP, INC.’S MOTION FOR PROTECTIVE ORDER

           COMES NOW, Plaintiff, SILTEK GROUP, INC. (“Siltek”), files this Motion for Protective Order

   seeking to prohibit Defendant, Terracon Consultants, Inc. (“Terracon”) from the taking of, and use of

   deposition testimony obtained after the discovery cutoff in this case, and further states:

           1.       This Court established February 15, 2019 as the deadline for completion of all discovery

   in this matter. See Doc. 48 Paperless Order. This date is an extension of the original deadline for completion

   of fact discovery of October 31, 2018. See Doc. 15.

           2.       Defendant Terracon Consultants, Inc., (“Terracon”) issued on April 1, 2019 a subpoena for

   deposition duces tecum to non-party NV5 for deposition on April 10, 2019.

           3.       The issuance of the subpoena and scheduling of the deposition is well beyond the cutoff

   for discovery in this matter.

           4.       Terracon has not sought leave of court to conduct this deposition.

           5.       Terracon has previously deposed in excess of ten (10) witnesses: Ana Sierra, Rene Sierra,

   John Pistorino, Matthew Milinski, Andres Baqyerixo, Andres Enciso, Donald Paxton, Dusan Peric, Najib

   Halwani, Mahmoud Abdallah, Steve Silveira, and Frederic Carrie.
Case 1:18-cv-20582-KMW Document 101 Entered on FLSD Docket 04/09/2019 Page 2 of 4



           6.      While Terracon initially noticed the deposition of the NV5 corporate representative prior

   to the discovery cutoff, that deposition was cancelled by Terracon. Only long after the deadline for

   completion of discovery did Terracon set the current deposition.

           7.      While Southern District of Florida Local Rule 26.1(d) states, in pertinent part, that “party

   and non-party depositions must be scheduled to occur…on or before the discovery cut off date,” and that

   “failure by the party seeking discovery to comply with this paragraph obviates the need to respond or object

   to the discovery, appear at the deposition, or move for a protective order,” Siltek seeks an order from this

   Court precluding Terracon’s taking and use of the deposition in question.

                                         MEMORANDUM OF LAW

           8.      Federal Rule of Civil Procedure 16 requires the Court to enter a scheduling order that “must

   limit the time to…complete discovery.” Fed. R. Civ. P. 16(3)(A).

           9.      While Federal Rule of Civil Procedure 30 permits a party to take depositions without leave

   of court except under limited circumstances, including the taking of more than ten (10) depositions by a

   defendant, it does not permit the noticing and taking of depositions beyond the discovery cutoff.

           10.     While an attempt to take a deposition beyond the discovery cutoff is not specifically

   addressed in Rule 30, this issue has been previously addressed by the Southern District, where the court

   determined that a party, “who is engaged in standard civil litigation, represented by counsel, in a routine

   civil case like those pending in every court in the country, has no right to take a trial deposition of any

   witness contrary to the schedule set forth in the Court’s Rule 16 scheduling orders.” Smith v. Royal

   Caribbean Cruises, Ltd., 302 F.R.D. 688 (S.D. Fla. 2014).

           11.     The Smith court further stated that as “[t]he discovery cutoff has come and gone, and thus

   the time for taking depositions for discovery, impeachment or trial purposes has also long since passed.”

   Smith at 693.

           12.     In addition to being well beyond the deadline to complete discovery, Terracon is now

   seeking to take depositions in excess of ten (10) and has not sought leave of court to do so.

           13.     “A party seeking to take more than ten depositions in a case must justify the necessity of


                                                        2
Case 1:18-cv-20582-KMW Document 101 Entered on FLSD Docket 04/09/2019 Page 3 of 4



   each deposition previously taken without leave of court. Moreover, the moving party must make a

   particularized showing why extra depositions are necessary.” Mazur v. Lampert, 2001 WL 676096 (S.D.

   Fla. Feb. 28, 2007) internal citations and emphasis omitted.

           14.     Terracon has neither sought leave of court to take this deposition, after the deadline to

   complete discovery, nor sought leave of court to take in excess of ten (10) depositions. As such, Terracon

   has not, justified the necessity of this or of each previously taken deposition, nor can Terracon make a

   particularized showing why the additional deposition is necessary.

           WHEREFORE, Plaintiff, SILTEK GROUP, INC., prays this honorable Court enter an order

   prohibiting Defendant, Terracon Consultants, Inc., from the taking or use of the deposition of non-party

   NV5’s corporate representative, and any other relief this Court deems just and proper.

           I HEREBY CERTIFY that the movant has conferred with counsel for Terracon in a good faith

   effort to resolve the issues raised in the motion and has been unable to do so.

                                                             THE SOTO LAW GROUP
                                                             Attorneys for Plaintiff
                                                             Coastal Tower, Suite 400
                                                             2400 East Commercial Blvd.
                                                             Fort Lauderdale, FL 33308
                                                             Telephone: 954-567-1776
                                                             Facsimile: 954-567-1778
                                                             Primary:        oscar@sotolawgroup.com
                                                                             andrew@sotolawgroup.com
                                                             Secondary:      rebecca@sotolawgroup.com

                                                         By: s/ Andrew V. Cobbe
                                                             Andrew V. Cobbe, Esq.
                                                             Florida Bar No. 110028
                                                             Oscar E. Soto, Esq.
                                                             Florida Bar No.: 766038

                                        CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on April 9, 2019, the foregoing document was electronically filed

   with the Clerk of the Court using CM/ECF and is thereby being served this day on all counsel of record
   identified below, in the manner specified, either via transmission of Notices of Electronic Filing generated

   by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to
   receive Notices of Electronic Filing/electronically filed documents:


                                                         3
Case 1:18-cv-20582-KMW Document 101 Entered on FLSD Docket 04/09/2019 Page 4 of 4



        Bruce R. Calderon
        D. Bryan Hill, Jr.
        Anthony R. Rodriguez
        MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
        Attorneys for Defendant
        1900 NW Corporate Blvd., Suite 440 East
        Boca Raton, Florida 33431
        E-mail(s):       bcalderon@milbermakris.com
                         dhill@milbermakris.com
                         arodriguez@milbermakris.com
                         snapolitano@milbermakris.com
        Service via electronic notice to be generated by CM/ECF

                                                       THE SOTO LAW GROUP
                                                       Attorneys for Plaintiff
                                                       Coastal Tower, Suite 400
                                                       2400 East Commercial Blvd.
                                                       Fort Lauderdale, FL 33308
                                                       Telephone: 954-567-1776
                                                       Facsimile: 954-567-1778
                                                       Primary:        oscar@sotolawgroup.com
                                                                       andrew@sotolawgroup.com
                                                       Secondary:      rebecca@sotolawgroup.com

                                                   By: s/ Andrew V. Cobbe
                                                       Andrew V. Cobbe, Esq.
                                                       Florida Bar No. 110028
                                                       Oscar E. Soto, Esq.
                                                       Florida Bar No.: 766038




                                                  4
